    Case 16-31602             Doc 1789       Filed 09/16/19 Entered 09/16/19 10:20:03                 Desc Main
                                              Document Page 1 of 2
        FILED & JUDGMENT ENTERED
                  Steven T. Salata




             September 16 2019


         Clerk, U.S. Bankruptcy Court
        Western District of North Carolina
                                                                                    _____________________________
                                                                                             J. Craig Whitley
                                                                                      United States Bankruptcy Judge




                                  UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF NORTH CAROLINA
                                        CHARLOTTE DIVISION

In re                                                                Chapter 11

KAISER GYPSUM COMPANY, INC., et al.,1                                Case No. 16-31602 (JCW)

          Debtors.                                                   (Jointly Administered)


              ORDER APPROVING SETTLEMENT WITH THE UNITED STATES

                     This matter coming before the Court on the Debtors' Motion for an Order

Approving Settlement with the United States (the "Motion"),2 filed by the above-captioned

debtors (together, the "Debtors"); the Settlement Agreement having been published in the

Federal Register; the Court having reviewed the Motion; and the Court having found that (i) the

Court has jurisdiction over this matter pursuant to 28 U.S.C.§§ 157 and 1334, (ii) venue is proper

1
          The Debtors are the following entities (the last four digits of their respective taxpayer identification
          numbers follow in parentheses): Kaiser Gypsum Company, Inc. (0188) and Hanson Permanente Cement,
          Inc. (7313). The Debtors' address is 300 E John Carpenter Freeway, Irving, Texas 75062.
2
          All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.




NAI-1508965809v2
Case 16-31602           Doc 1789    Filed 09/16/19 Entered 09/16/19 10:20:03              Desc Main
                                     Document Page 2 of 2


in this district pursuant to 28 U.S.C. §§ 1408 and 1409, (iii) this is a core proceeding pursuant to

28 U.S.C. § 157(b), (iv) notice of the Motion was sufficient under the circumstances and (v) the

Settlement was negotiated at arm's length and in good faith; and the Court having determined

that the relief requested in the Motion is in the best interests of the Debtors, their estates and

creditors; and good and sufficient cause having been shown;

                   IT IS HEREBY ORDERED THAT:

                   1.    The Motion is GRANTED.

                   2.    The Settlement Agreement and the Settlement therein are approved.

                   3.    In addition, the Court approves the settlement pursuant to the

Comprehensive Environmental Response, Compensation, and Liability Act ("CERCLA"),

42 U.S.C. § 9601 et seq., as the settlement is fair, reasonable, negotiated at arms-length, and

consistent with CERCLA. Further, no comments were received as a result of publication of the

notice of the proposed Settlement in the Federal Register, and no oppositions were filed in

response to either the Motion, or the United States' joinder to the Motion [Docket No. 1765].

                   4.    The Debtors are authorized to perform their obligations under the

Settlement Agreement.

                   5.    The Debtors' noticing and claims agent, Prime Clerk LLC, is hereby

authorized and directed to take and perform all actions necessary to implement and effectuate the

relief granted in this Order.



This Order has been signed electronically.             United States Bankruptcy Court
The judge's signature and the court's seal
appear at the top of the order.




NAI-1508965809v2                                   2
